Citation Nr: 1113059	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims file reflects complaints of other psychiatric disorders.  The claim on appeal has accordingly been restyled as one for service connection for an acquired psychiatric disorder to include PTSD. 

The Board previously remanded this matter in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Board remanded this matter in order to obtain a VA examination for his claimed PTSD.  The Veteran had a VA examination in March 2009.  The examiner opined that the Veteran does have some symptoms of PTSD. The examiner indicated that these symptoms had not been described as disrupting his social and occupational functioning to the extent that he would have a DSM-IV diagnosis.  The examiner concluded that the Veteran does not meet the criteria for a DSM-IV diagnosis of PTSD. 

VA outpatient treatment records dated in October 2004 reflect an assessment of depression and anxiety.  The Court has held that a claim for benefits based on psychiatric disabilities is not limited by a particular disability as "diagnosed" by a lay claimant not competent to make such a diagnosis.  Clemons, supra.  In assessing the condition(s) for which a claimant is claiming entitlement to service connection, VA must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim.  Id.   

The 2010 VA examination report was limited to the evaluation of PTSD.  As indicated under Clemons, other diagnoses are to be considered as part of the underlying claim.  To date, the RO has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD, which includes the need for a VA examination to determine the nature and etiology of the Veteran's disability.   Accordingly, in consideration of the holding in Clemons and the VA medical records noting assessments of depression and anxiety, the Board finds that a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Although the Board sincerely regrets the additional delay to the Veteran, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for psychiatric disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination, and the review of the claims file should be noted in the examination report.

2.  The examiner should identify any psychiatric disorder currently demonstrated by the Veteran.  The examiner should state whether any current acquired psychiatric disorder is at least as likely as not (50 percent or greater likelihood) related to service.  If PTSD is diagnosed, the examiner should specifically state what stressor PTSD is related to.  The examiner should provide a detailed rationale for the opinion. 

3.  Following the completion of the requested development, and after undertaking any additional development deemed to be necessary, readjudicate the claims. If the benefits sought on appeal are denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


